Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 03, 2015

The Court of Appeals hereby passes the following order:

A15A2114. KELVIN AKWANZA SPOONER v. WELLS FARGO BANK, N. A.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, defendants Kelvin and Melissa Spooner appealed to the superior
court, which likewise ruled against them. Kelvin Spooner then filed a notice of appeal
to this Court. “[A]ppeals from decisions of the superior courts reviewing decisions
of lower courts by certiorari or de novo proceedings shall be by application for
discretionary appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333)
(2003); see also OCGA § 5-6-35 (a) (1). Because Spooner did not follow the proper
procedure for requesting appellate review in this case, we lack jurisdiction over this
direct appeal, which is hereby DISMISSED.1

                                       Court of Appeals of the State of Georgia
                                                                            08/03/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
      We note that Spooner also filed an application for discretionary appeal, which
was docketed as A15D0487.